DETAILED ACTION
1.	This is in response to communications filed on 8/26/21. 
2.	Claims 1, 3-11, 13-22 are pending.

Reopening of Prosecution after Pre-appeal Brief
In view of the pre-appeal brief filed on 11/02/21, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following
two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply
under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed
by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by
signing below:

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186                                                                                                                                                                                                        

Claim Objections
3.	Claims 1, 3-11, 13-22 are objected to because of the following informalities:  

Claim 1 recites   “the security feature circuitry” in line 16, which lacks antecedent basis. Claim 1, line 9 recite “security circuitry”, It appears that line 16 recitation of “the security feature circuitry” refers to line 9 recitation of “security circuitry”. Applicant should amend the recitation so that the recitations are consistent with each other. 

Similarly, claims 3, 7, 8 and 14 recite “the security feature circuitry” that should be amended to “security circuitry”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3-11, 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a less secure mode that is less secure relative to the first operation mode”,  (emphasis added)  which fail to set forth the metes and bounds clearly. It is unclear what perspective of security is claimed.   What is meant by “less secure” and “less secure relative to a secure mode”?   

It is suggested that applicant  amend the claim to recite  “less secure mode is a mode where the state stored in the storage element indicates a general purpose use of the processor”  and “the second boot sequence and the third boot sequence corresponding to fast and full boot sequence”  to overcome the rejection.  

Claims 3-11 and 13-22 depend on claim 1 and incorporate the ambiguity. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1, 3-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,353,823. The table below provides the claim correspondence between the two applications. The bold words on the left column are not exactly mentioned in the claims of US Patent 10,353823. However, the underline portions in the table mention similarities on between claims of the pending application and claims of the patented application, bracketed explanation on the right side provides how the claim elements map together when exact words do not match and the stricken through portion on the right side mentions the redundant limitations that do not exist in the claims of pending application. In other words, the claim of the pending application is a subset of the claim of the patented application. Therefore, the redundant limitations from the claims of the patented application are stricken through: 
Claim 1 of the pending application
Claim 13 of the US Patent 10,353,823
A system comprising: a first memory to store instructions that include first instructions defining a first boot sequence and second instructions defining a second boot sequence and third instructions defining a third boot sequence;
An integrated circuit [[integrated circuit is a system or electronic components]] comprising: a first memory to store boot instructions, the boot instructions including first instructions defining a first boot sequence and second instructions defining a second boot sequence and third instructions defining a third boot sequence;

a storage element to store one of a first state and a second state, wherein the first state indicates a first operation mode and the second state indicates a second operation mode, wherein the first operation mode corresponds to a secure mode and the second operation mode corresponds to a less secure mode that is less secure relative to the first operation mode;
a storage element to store one of a first state and a second state, wherein the first state indicates a secure mode of operation and the second state indicates a less secure mode of operation; [[ the less secure mode of operation corresponds to second operation mode that is less secured compared to secure mode of operation, which is the first operation mode]] 
security circuitry to perform one or more security features; and a processor configured to execute a selected one of the first boot sequence or the second boot sequence or the third boot sequence based at least partially on whether the first state or the second state is stored in the storage element; wherein the first boot sequence is selected for execution by the processor when the first state is stored in the storage element, wherein one of the second boot sequence and the third boot sequence is selected for execution by the processor when the second state is stored in the storage element, 
security feature circuitry to perform one or more security features and a processor configured to: determine whether the storage element stores the first state or the second state and, execute the first boot sequence when the storage element stores the first state, execute a selected one of the second and third boot sequences when the storage elements store a second value [[thus the processor executes a selected one of first boot sequence, second boot sequence and third boot sequence based on whether first state or second state is stored in the storage element]]; 
wherein the execution of the first boot sequence causes the security feature circuitry to operate in the secure mode and the execution of the second boot sequence  or the third boot sequence causes the security feature circuitry to be in the less secure mode.
he security feature circuitry is caused to be in the secure mode in  response to the execution of the first boot sequence caused to be in the less secure mode in response to execution of the selected one of the second and third boot sequences 


For claims 3 of the pending application, claim 1 of the patent teaches secure/less secure boot sequence and hardware accelerator. For claims 4-5 of the pending application, the corresponding limitations are in claims 2-3 of patent.  For claim 6 of the pending application, the corresponding limitations are in claim 22 of patent. For claims 7-8 of the pending application, the corresponding limitations are in claims 4-5 of patent. For claims 9-11, 13 of the pending application, the corresponding limitations are in claims 6-10 of patent. For claims 14-15 of the pending application, the corresponding limitations are in claims 11-12 of patent. For claims 16-17 of the application, claim 27-28 of the patents provide the limitations. For claims 18-20 of the application, storing production ID is well known in the art, where the MSB bits represent the security values. 


Allowable Subject Matter
6.	Claims 1, 3-11, 13-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, claim objections and double patenting rejections (by submitting terminal disclaimer or by amendment) set forth in this Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 


/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186